Citation Nr: 1744786	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral eye condition.

2. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1956 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a May 2014 claim which underlies this appeal, the Veteran sought service connection for squamous cell carcinoma of the mouth and throat, adenocarcinoma of the prostate, an acquired psychiatric disorder, to include PTSD and anxiety disorder, a right knee condition, a left knee condition, and a TBI.  The RO denied the claims in September 2015.  The Board notes that the Veteran has filed a timely notice of disagreement (NOD) in November 2015 at the RO concerning the above-mentioned issues as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the  issues presently before the RO pertaining to service connection for squamous cell carcinoma of the mouth and throat, adenocarcinoma of the prostate, an acquired psychiatric disorder, to include PTSD and anxiety disorder, right knee condition, left knee condition, and a TBI will be the subject of a later Board decision, if ultimately necessary (if appealed).

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder was originally phrased as two separate claims for entitlement to service connection for anxiety disorder secondary to blunt force trauma as secondary to traumatic brain injury/concussion with short term memory loss (previously claimed as residuals of orbital fracture of face to include traumatic brain injury with vertigo, dizziness, Meniere's syndrome, neurological condition and memory loss) and entitlement to service connection for PTSD.  Moreover, private treatment records also reflect a diagnosis of PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Court further concluded that although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Id.  Accordingly, in light of the Court's decision in Clemons, the RO should consider entitlement to all psychiatric diagnoses raised by the record and has recharacterized the Veteran's claims into one issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's bilateral eye condition had its onset in service or is otherwise etiologically related to his active service.

2. The Veteran's headaches had their onset in service or are otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, an eye condition was incurred in service and thus, the criteria for entitlement to service connection for a bilateral eye condition have been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. Resolving reasonable doubt in the Veteran's favor, a headache disability was incurred in service and thus, the criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran asserts that his eye condition and chronic headaches are a result of a fracture to his face he incurred after being assaulted by several men while station in Okinawa, warranting service connection.  The Veteran was in the hospital for approximately three weeks following the incident, which, as a result, caused his eyes to completely remain shut for several weeks and constantly water and cause blurred vision.  Further, the Veteran contends that since the incident he has suffered from headaches, which require him to lay in a dark room and take over the counter medication to treat.

In service treatment records reflect that the Veteran was admitted to the hospital in November 1956 with an injury to the left side of his face from being attacked by several men.  The Veteran presented with marked ecchymosis and swelling of his upper and lower lids and severe subconjunctival hemorrhage.  An X-ray showed that the Veteran sustained a simple fracture of the infraorbital rim, anterior and lateral wall maxillary anthrym with minimal depression.  No surgery was done and the Veteran was released to full duty three weeks later.  The Veteran was treated with cold and hot compresses and penicillin, and discharged in good condition. 

A. Eye Condition

Regarding the Veteran's eye condition, the Board notes that it has been the Veteran's assertion that as a result of his in-service injury, his eyes begin to water and cause blurred vision.  He has also submitted several statements, in conjunction with his claim for service connection for an eye condition spanning over several years, attesting that he has suffered from his eyes constantly watering and causing blurred vision since service.  His story has remained consistent throughout the years.  In support of his claim, his wife testified that she noticed that the Veteran started having problems with his eyes right after they were married, eight months after his separation from service.  

The Board has also considered the numerous opinions provided by VA examiners, who have generally agreed that the Veteran's current eye conditions are not related to his in-service injury.  Specifically, the March 2010 VA examiner opined, (which the October 2010 and October 2013 VA examiners also used as their opinion) that the Veteran's reported eye condition is less likely than not caused by his in-service orbital injury to his left eye, but instead that the Veteran's bilateral symptoms of eye watering is secondary to lid ectropion of both eyes combined with dry eye/a tear film dysfunction.  The examiner explained that the Veteran's blurred vision in both eyes can be explained by his refractive error (hyperopic astigmatism with prebyopia) and his mild lenticular changes/cataracts.  As a result, the Veteran's need for a distance spectacle prescription to maximize his visual acuity along with his lower lid ectropion and tear film dysfunction are most likely the result of normal age related changes.  Since the Veteran's symptoms are bilateral and the orbital trauma incurred was only to the left eye, the examiner concluded, this would also indicate an etiology other than what happened to the left eye while on active duty.

However, the Veteran submitted a nexus statement from his private ophthalmologist in December 2016 as a follow-up to ophthalmologist's December 2013 statement.  The Veteran has been treated for his eye condition by his ophthalmologist since 2006.  In December 2013, the ophthalmologist stated that the Veteran has constant and relentless over-flow tearing (epiphora) from both eyes, which has been present the entire time that the Veteran has been in his care.  Despite extensive treatment as well as diagnostic testing, the tearing persists and is only progressing with time. Through his years of seeing patients, his observation is that of all the problems patients can have with their eyes, over-flow tearing and the blurred vision it creates, is without a doubt the most frustrating and aggravating problem.  The ophthalmologist stated that the Veteran was not born with watery, tearing eyes and his tearing started after his in-service injury, which has never subsided since the in-service incident.  Further, while he did not examine the Veteran when he sustained his in-service injury, the ophthalmologist concluded it is absolutely and without question that ocular and orbital injuries such as those sustained by the Veteran, can damage the natural tear drainage system to the point where it does not adequately drain the tears off the eyes, leading to blurred vision from extra fluid accumulating on the eyes and producing over-flow tearing onto the cheeks.  Next, due to the extensive tearing, the Veteran constantly has to wipe his eyes and, as a result, has substantially loosened the skin around his eyes to the point where his lower lids no longer "hug" his eyes (ectropion) as they normally should.  The lower lid extropions have only worsened his tearing situation.  Based on the above, the private ophthalmologist opined in December 2016 that it is more likely than not that the Veteran's sustained in-service injury lead to his excessive and debilitating tearing in both eyes, which leads to his blurred vision, the same tearing that he suffers from currently.  

After review of the record, the Board notes that there are competent and probative medical opinions both in favor of and against the claim for service connection for a bilateral eye condition.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral eye condition is related to his military service.  Accordingly, affording the Veteran the benefit of the doubt, service connection for a bilateral eye condition is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

B. Headaches

In-service treatment records do not note treatment for headaches.  However, the Board notes that the Veteran stated when he was in service he would take PCTs, which is basically aspirin, which he would get from sick bay.  He has also submitted several statements, in conjunction with his claim for service connection for a headache disability spanning over several years, attesting that he has suffered from headaches since service.  His story has remained consistent throughout the years.  In support of his claim, his wife testified that she noticed that the Veteran started having headaches right after they were married, which was only eight months after his separation from service.  
Next, the Board has considered the numerous opinions provided by VA examiners, who have generally agreed that the Veteran's current headache symptoms are not related to his in-service injury because there was no mention of headaches related to this condition and there are no records post discharge that support chronicity.  However, the Board does not find this explanation sufficient to rebut the simple fact that the Veteran has shown headaches effectively since service and on a relatively consistent basis since that time. 

Further, the Veteran submitted a private nexus statement from his psychiatrist/ neurologist, dated January 2017, who has been treating the Veteran for his mental health disorders and his headaches since March 2013.  The private neurologist opined that the current headache disability was most likely caused by or a result of the blunt force trauma the Veteran sustained in service.  

After a review of the evidence of record, the Board determines that service connection should be granted.  Specifically, it is true that the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to headaches while in service, or upon separation.  However, while these headaches have been subsequently diagnosed as tension headaches, this diagnosis does not sufficiently account for the fact that the Veteran also complained of dizziness and nausea. 

Moreover, while the evidence does not necessarily reflect the presence of headaches on a non-stop basis since the Veteran left active duty, the records do reflect complaints of headaches on a relatively consistent basis.  Rather, the Board understands that headaches can be expected to be episodic, and the fact that he did not complain of such symptoms at every evaluation does not mean that they were not relatively consistent.  See also 38 C.F.R. § 4.124a, Diagnostic Code 8100 (evaluating migraines based on a number of events).

After review of the record, the Board notes that there are competent and probative medical opinions both in favor of and against the claim for service connection for a bilateral eye condition.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's headache condition is related to his military service.  Accordingly, affording the Veteran the benefit of the doubt, service connection for a headache disability is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

II. Duty to Notify & Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Entitlement to service connection for a bilateral eye condition is granted.

Entitlement to service connection for a headache disability is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


